DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed January 24, 2022. 
Claims 13, 45 and 54 have been amended.  
Claims 18, 19, 50 and 51 have been cancelled.
Claims 13-22, 45-49, 52, 53 and 54 are now pending in the application.

Allowable Subject Matter
Claims 13-22, 45-49, 52, 53 and 54 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 13, directed to a radio communication method by a terminal, independent Claim 45, directed to a terminal device, performing operations that are functionally similar to those performed by the terminal in the method of claim 13, and independent Claim 54, directed to non-transitory computer readable medium, performing operations that are functionally similar to those performed by the terminal in the method of claim 13, the prior art of record teaches receiving first information sent by a network device, wherein the first information comprises a first bitmap corresponding to a plurality of first synchronization signal blocks (as may be seen in 3GPP TSG RAN WG1 Meeting #90bis, ZTE et al, “Remaining details of Synchronization Signal Design”,  R1-1717030 (e.g., Page 2, Sections 2, 3: transmitted SS/PBCH block positions by both Remaining Minimum System Information and UE-specific RRC signaling with full bitmap 

The prior art of record fails to disclose individually or in combination or render obvious the limitations wherein a bit corresponding to each second synchronization signal block of the at least one second synchronization signal block in the second bitmap is contained in the second bitmap according to an arrangement order of the bit corresponding to the each second synchronization signal block in the first bitmap.  
Claims 14-17 and 20-22, dependent from claim 13, and Claims 46-49 and 52-54, dependent from claim 45, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471